                                                                            Case 3:21-cv-00012 Document 1 Filed 01/04/21 Page 1 of 7




                                                                 1 Daniel F. Fears, Bar No. 110573
                                                                   dff@paynefears.com
                                                                 2 Andrew K. Haeffele, Bar No. 258992
                                                                   akh@paynefears.com
                                                                 3 Leilani E. Jones, Bar No. 298896
                                                                   llj@paynefears.com
                                                                 4 PAYNE & FEARS LLP
                                                                   Attorneys at Law
                                                                 5 4 Park Plaza, Suite 1100
                                                                   Irvine, California 92614
                                                                 6 Telephone: (949) 851-1100
                                                                   Facsimile: (949) 851-1212
                                                                 7
                                                                   Attorneys for Defendant CVS HEALTH
                                                                 8 CORPORATION (erroneously sued as CVS
                                                                   HEALTH)
                                                                 9

                                                                10

                                                                11                               UNITED STATES DISTRICT COURT
PAYNE & FEARS LLP




                                                                12                             NORTHERN DISTRICT OF CALIFORNIA
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 LUCIANO FERNANDEZ,                                  Case No.      3:21-cv-12

                                                                15                 Plaintiff                           [Santa Clara County Superior Court Case No.
                                                                                                                       20CV371612]
                                                                16          v.

                                                                17 CVS HEALTH, a corporation, and DOES 1 -             PETITION AND NOTICE OF REMOVAL
                                                                   100                                                 OF CIVIL ACTION UNDER 28 U.S.C. §§
                                                                18                                                     1332 AND 1441
                                                                             Defendant.
                                                                19
                                                                                                                       Trial Date:        None Set
                                                                20

                                                                21

                                                                22          TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

                                                                23 DISTRICT OF CALIFORNIA, AND TO LUCIANO FERNANDEZ AND HIS COUNSEL

                                                                24 OF RECORD:

                                                                25          PLEASE TAKE NOTICE that Defendant CVS HEALTH CORPORATION (erroneously

                                                                26 sued as “CVS HEALTH”) (“Defendant” or “CVS”) hereby removes this action from the Superior

                                                                27 Court of the State of California for the County of Santa Clara to the United States District Court

                                                                28 for the Northern District of California, on the following grounds:


                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                            Case 3:21-cv-00012 Document 1 Filed 01/04/21 Page 2 of 7




                                                                 1    I.    INTRODUCTION

                                                                 2          1.     This Court has jurisdiction over this action because complete diversity exists

                                                                 3 between Plaintiff LUCIANO FERNANDEZ (“Plaintiff”) and CVS.

                                                                 4          2.     Plaintiff is a citizen of the State of California, and was a citizen at the time of the

                                                                 5 filing of his Complaint.

                                                                 6          3.     CVS Health Corporation, formally CVS Caremark Corporation, is now and was at

                                                                 7 the time this action was commenced, a citizen of the States of Delaware and Rhode Island.

                                                                 8          4.     Plaintiff’s Complaint, on its face, contemplates a matter in controversy that exceeds

                                                                 9 the sum or value of $75,000, exclusive of interest and costs.

                                                                10          5.     Pursuant to 28 U.S.C. section 1446(b), this case is being removed within thirty (30)

                                                                11 days of CVS’s receipt of a document (the “Complaint”) where diversity of citizenship is apparent.
PAYNE & FEARS LLP




                                                                12   II.    THE STATE COURT ACTION
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13          6.     On or about October 10, 2020, Plaintiff filed an action against CVS titled “Luciano
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 Fernandez, Plaintiff v. CVS Health, a Corporation, and DOES 1-100, Defendant” in the Superior

                                                                15 Court of the State of California, County of Santa Clara, Case No. 20CV371612 (the “State Court

                                                                16 Action”).

                                                                17          7.     True and correct copies of the Summons and Complaint served on CVS are

                                                                18 attached hereto as Exhibit A.

                                                                19          8.     In his Complaint, Plaintiff alleges the following causes of action: (1) Non-Payment

                                                                20 of Overtime Wages and/or Double Time Wages (Labor Code § 510); (2) Failure to Provide Rest

                                                                21 Breaks (Labor Code § 226.7); (3) Waiting Time Penalties (Labor Codes §§ 201, 202 and 203); and

                                                                22 (4) Unfair Business Practices in Violation of Business & Professions Code §§ 17200.

                                                                23          9.     On January 4, 2021, CVS timely filed an Answer to the Complaint. A true and

                                                                24 correct copy of CVS’s Answer is attached hereto as Exhibit B.

                                                                25          10.    The Summons, Complaint, and Answer constitute the pleadings, process, and

                                                                26 orders served upon or by CVS in the State Court Action.

                                                                27

                                                                28

                                                                                                                      -2-
                                                                           PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                             Case 3:21-cv-00012 Document 1 Filed 01/04/21 Page 3 of 7




                                                                 1   III.    COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFF AND CVS

                                                                 2           11.    The Complaint, and each cause of action alleged therein, may be properly removed

                                                                 3 on the basis of diversity jurisdiction, in that this is a civil action between citizens of different states

                                                                 4 and the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs. 28

                                                                 5 U.S.C. § 1332.

                                                                 6           A.     Plaintiff is a Citizen of the State of California

                                                                 7           12.    Plaintiff is now, and was at the time this action was commenced, a citizen of the

                                                                 8 State of California within the meaning of U.S.C. § 1332(a) -- his place of residence and domicile

                                                                 9 are, and were, located within the State of California. See Ex. A at ¶ 2; see also Kanter v. Warner-

                                                                10 Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“A person’s domicile is his permanent home,

                                                                11 where he resides with the intention to remain or to which he intends to return.”); Lew v. Moss, 797
PAYNE & FEARS LLP




                                                                12 F.2d 747, 751 (9th Cir. 1986) (explaining that residency creates a rebuttable presumption of
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 domicile for purposes of establishing diversity of citizenship).
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14           13.    Upon information and belief, including the fact that Plaintiff resides in the State of

                                                                15 California and was employed by CVS in the State of California from 2001 to 2019, Plaintiff is,

                                                                16 and was at all relevant times, a citizen of the State of California. “[A]t the pleading stage,

                                                                17 allegations of jurisdictional fact need not be proven unless challenged.” NewGen, LLC v. Safe Cig,

                                                                18 LLC, 840 F.3d 606, 614 (9th Cir. 2016); Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223, 1227–28

                                                                19 (9th Cir. 2019).

                                                                20           B.     CVS Health Corporation is a Citizen of the States of Delaware and Rhode

                                                                21                  Island

                                                                22           14.    CVS Health Corporation is a holding company which owns 100% of CVS

                                                                23 Pharmacy, Inc.’s stock. CVS Health Corporation was incorporated under the laws of the State of

                                                                24 Delaware and remains a Delaware corporation as of the date of this Petition.

                                                                25           15.    CVS Health Corporation’s principal place of business is located in Woonsocket,

                                                                26 Rhode Island. CVS Health Corporation’s headquarters, including its principal executive and

                                                                27 administrative offices, are located in Woonsocket and have been since before the filing of this

                                                                28 lawsuit. The majority of CVS Health Corporation’s corporate officers and senior executives whom

                                                                                                                       -3-
                                                                            PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                             Case 3:21-cv-00012 Document 1 Filed 01/04/21 Page 4 of 7




                                                                 1 direct, control, and coordinate its operations are also located at its corporate headquarters in

                                                                 2 Woonsocket, Rhode Island. As a result, nearly all of CVS Health Corporation’s corporate

                                                                 3 decisions are made in Rhode Island, including operational, executive, administrative, and

                                                                 4 policymaking decisions.

                                                                 5           16.     Therefore, for the purpose of determining jurisdiction, CVS Health Corporation

                                                                 6 was not (and is not) a citizen of the State of California, but rather, it was (and is) a citizen of the

                                                                 7 States of Delaware and Rhode Island.

                                                                 8           17.     “Doe” Defendants fictitiously named, but not served, are not joined in this Petition

                                                                 9 and Notice of Removal, and shall be disregarded for the purpose of determining removal

                                                                10 jurisdiction. 28 U.S.C. § 1441(b)(1). In determining whether diversity of citizenship exists, only

                                                                11 the named defendants are considered. Newcombe v. Adolf Coors Co., 157 F. 3d 686, 690-691 (9th
PAYNE & FEARS LLP




                                                                12 Cir. 1998).
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13           18.     Accordingly, complete diversity exists between Plaintiff (California) and the CVS
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 (Delaware and Rhode Island).

                                                                15   IV.     THE AMOUNT IN CONTROVERSY EXCEEDS THE $75,000 JURISDICTIONAL

                                                                16           MINIMUM

                                                                17           19.     The jurisdictional minimum amount that must be in controversy, over $75,000, was

                                                                18 satisfied at the time of the filing of this action and is still satisfied by the facts set forth herein and

                                                                19 described more specifically below. 28 U.S.C. § 1332(a) (“[D]istrict courts … have original

                                                                20 jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

                                                                21 $75,000, exclusive of interest and costs and is between … citizens of different States.”); see also

                                                                22 Matheson v. Progressive Specialty Ins., Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“[J]urisdiction

                                                                23 founded on [diversity] requires that the parties be in complete diversity and the amount in

                                                                24 controversy exceed $75,000”).

                                                                25           20.     CVS discusses the allegations below solely to demonstrate that the amount in

                                                                26 controversy in this matter exceeds $75,000. CVS denies that Plaintiff is entitled to any damages

                                                                27 and denies that Plaintiff will be able to recover on any of his theories of recovery.

                                                                28

                                                                                                                        -4-
                                                                           PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                            Case 3:21-cv-00012 Document 1 Filed 01/04/21 Page 5 of 7




                                                                 1          21.    In assessing the amount in controversy, this Court may, for removal purposes, look

                                                                 2 to the removal papers and the pleadings, as well as summary judgement type evidence. Chavez v.

                                                                 3 JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018); Kroske v. U.S. Bank Corp., 432 F.3d

                                                                 4 976, 980 (9th Cir. 2005); Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 376 (9th Cir.

                                                                 5 1997); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

                                                                 6          A.     The Amount in Controversy is Measured by the Damages and Attorneys’ Fees

                                                                 7                 “At Stake” in the Litigation, to which the Plaintiff Would be Entitled if He

                                                                 8                 Prevails

                                                                 9          22.    In measuring the amount in controversy for purposes of diversity jurisdiction, “a

                                                                10 court must assume that the allegations of the complaint are true and assume that a jury will return

                                                                11 a verdict for the plaintiff on all claims made in the complaint.” Kenneth Rothschild Trust v.
PAYNE & FEARS LLP




                                                                12 Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002) (quotations omitted,
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 emphasis added). In addition, the Court should aggregate damages in determining whether the
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 controversy exceeds $75,000. See Bank of Cal. Nat’l Ass’n v. Twin Harbors Lumber Co., 465 F.2d

                                                                15 489, 491 (9th Cir. 1972) (“aggregation is permitted when a single plaintiff seeks to aggregate two

                                                                16 or more of his own claims against a single defendant”) (internal quotations omitted).

                                                                17          23.    Additionally, as the Ninth Circuit has recently clarified, “the amount in controversy

                                                                18 is not limited to damages incurred prior to removal - for example, it is not limited to wages a

                                                                19 plaintiff-employee would have earned before removal (as opposed to after removal)[; but] rather,

                                                                20 the amount in controversy is determined by the complaint operative at the time of removal and

                                                                21 encompasses all relief a court may grant on that complaint if the plaintiff is victorious.” Chavez,

                                                                22 888 F.3d at 414.

                                                                23          B.     Economic Damages in the Form of Back Pay

                                                                24          24.    Plaintiff seeks damages associated with alleged back pay. See Ex. A at ¶¶ 5-7,

                                                                25 Prayer for Relief.

                                                                26          25.    Plaintiff alleges that his hourly rate was $25.00 during the period of December

                                                                27 2017 to October 2019—a period of 23 months. See Ex. A at ¶ 5.

                                                                28

                                                                                                                     -5-
                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                            Case 3:21-cv-00012 Document 1 Filed 01/04/21 Page 6 of 7




                                                                 1          26.     Plaintiff further alleges that he “regularly” worked over 8 hours per day and over

                                                                 2 40 hours per week, but was not compensated for his overtime. See Ex. A at ¶ 6. He also alleges he

                                                                 3 was not provided meal or rest breaks. Id. ¶ 7.

                                                                 4          27.     Using the 23-month liability period (Ex A. at ¶ 5), and assuming an average of 10

                                                                 5 hours of overtime per week ($37,000) (id. ¶ 6), 3 missed meal or rest periods per week ($7,500)

                                                                 6 (id. ¶ 7), and 30 days of waiting time penalties ($6,000) (id. ¶¶ 21-25), Plaintiff’s alleged

                                                                 7 economic damages alone are at least $51,000.

                                                                 8          C.      Attorneys’ Fees

                                                                 9          28.     Where an underlying statute authorizes an award of attorneys’ fees, such potential

                                                                10 fees may be included in calculating the amount in controversy. See Galt G/S v. JSS Scandinavia,

                                                                11 142 F.3d 1150, 1156 (9th Cir. 1998). Here, Plaintiff is requesting attorneys’ fees at Paragraph 6 of
PAYNE & FEARS LLP




                                                                12 his Prayer for Relief. See Ex. A, Prayer at ¶6.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13          29.     As the Ninth Circuit explained in Chavez, when determining the amount in
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 controversy, attorneys’ fees are calculated based on the total possible recovery, and not just fees

                                                                15 incurred as of the time of removal. Chavez, supra, 888 F.3d at 417 (“That the amount in

                                                                16 controversy is assessed at the time of removal does not mean that the mere futurity of certain

                                                                17 classes of damages precludes them from being part of the amount in controversy.”); Lucas v.

                                                                18 Michael Kors (USA), Inc., No. 2018 WL 2146403, at *11 (C.D. Cal. 2018) (“The broad holding

                                                                19 [in Chavez] strongly suggests that the Ninth Circuit would find it appropriate to consider post-

                                                                20 removal attorneys’ fees. Therefore, the Court agrees that unaccrued post-removal attorneys’ fees

                                                                21 can be factored into the amount in controversy.”); Bernstein v. BMW of N. Am., LLC, 2018 WL

                                                                22 2210683, at *2 (N.D. Cal. 2018) (“The Ninth Circuit’s recent decision in Chavez . . . holding that

                                                                23 the amount in controversy is what is at stake in the litigation at the time of removal suggests that

                                                                24 the attorneys’ fees in the context of the amount in controversy requirement should be calculated

                                                                25 based on the total possible recovery and not just the fees incurred to date—resolving a previously

                                                                26 unresolved question.”).

                                                                27          30.     Assuming that a conservative amount of pre-trial fact discovery (50 hours), pre-

                                                                28 trial expert discovery (20 hours), trial preparation (40 hours), and trial attendance (45 hours)

                                                                                                                     -6-
                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                              Case 3:21-cv-00012 Document 1 Filed 01/04/21 Page 7 of 7




                                                                 1 occurs in this case, it is very likely that if attorneys’ fees are awarded in this matter, the award

                                                                 2 alone would exceed $75,000. It is, at the very least, plausible that an attorneys’ fee award in this

                                                                 3 matter would exceed $75,000.

                                                                 4            31.       Along with Plaintiff’s alleged economic damages, the threshold is easily met.

                                                                 5   V.       REMOVAL IS TIMELY

                                                                 6            32.       This Petition and Notice of Removal is timely pursuant to 28 U.S.C. section

                                                                 7 1446(b) because this action is being removed within thirty (30) days of the date when CVS

                                                                 8 received the Summons and Complaint. 28 U.S.C. § 1446(b)(1); see Exhibit A.

                                                                 9    VI.     CONCLUSION

                                                                10            33.       For the reasons stated above, this Court has jurisdiction under 28 U.S.C. section

                                                                11 1332 because this is a civil action between citizens of different states, and the matter in
PAYNE & FEARS LLP




                                                                12 controversy exceeds $75,000, exclusive of interest and costs.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13            34.       Accordingly, CVS may remove this action to this Court pursuant to 28 U.S.C.
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 sections 1332 and 1441. CVS respectfully requests that this Court exercise its removal jurisdiction

                                                                15 over this action.

                                                                16

                                                                17 DATED: January 4, 2021                          PAYNE & FEARS LLP

                                                                18
                                                                                                                   By:          /s/ Andrew K. Haeffele
                                                                19
                                                                                                                                     ANDREW K. HAEFFELE
                                                                20
                                                                                                                         Attorneys for Defendant CVS HEALTH
                                                                21                                                       CORPORATION (erroneously sued as CVS
                                                                                                                         HEALTH)
                                                                22

                                                                23   4847-8324-3221.3

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                         -7-
                                                                            PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
